Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on pages 6-9:
Claims 18-21 stand rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0037029 (He). Claims 19-21 depend from independent claim 18. Therefore, claims 18-21 are allowable over He if independent claim 18 is allowable over He. According to MPEP § 2131, "[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." The Applicant respectfully asserts that He fails to teach each and every element of independent claim 18, and consequently fails to anticipate claims 18-21. 
He fails to anticipate claims 18-21 because He fails to disclose the metrics including a set of display information regarding a display used by Virtual Reality (VR) clients. Claim 18 reads: 
18.    A method comprising: 
querying measurable data via one or more observation points (OPs) from 
functional modules to calculate metrics at a metrics computing and reporting (MCR) module, the metrics including a set of display information re2ardin2 a display 
used by Virtual Reality (VR) clients for rendering VR video; and 
reporting the set of display information to an analytics server in a display 
information set metric.

(Emphasis added). As shown above, claim 1 requires the metrics to include a set of display 
information regarding a display used by VR clients (plural). The relevance of this distinction is explained in    48-49 of Applicant's published application. Indeed, the Applicant's publication states: 

In another example, representations associated with resolutions, pixel density, and/or refresh rate that are requested repeatedly may be stored in a content data network closer to end users for faster access, while less commonly requested representations may be maintained at servers farther away from the end users. Accordingly, display settings may allow content producers and/or service providers to optimize offerings of current and future media based on display settings used by the end users. However, collecting such display settings may become problematic when clients employ multiple rendering devices that may employ different display settings. This is because DASH systems may not be equipped to communicate data related to multiple VR rendering devices from a single source. In one example, a single client with multiple displays rendering the same VR 

Applicant's published application,   48 (in relevant part, emphasis added). To solve the above-noted problem,   49 of the Applicant's published application states that, "Disclosed herein are mechanisms to communicate display information related to multiple clients and/or multiple rendering devices from a single DASH client-side NE" (emphasis added). 
In contrast, He's metric includes a set of display information regarding a display used by a single VR client (or a single Rendering Device): 

The device may use a metric to indicate rendering device metrics and messages. The metric may include Rendering Device. For example, a VR device type report for the metric Rendering Device may indicate one or more of the brand, model, operating system (OS), resolution, density, refreshrate, codec, projection, packing, tracking range, tracking precision, tracking sensitivity, and/or other device-specific information for the device (e.g., where an omnidirectional media is being rendered). 
The metrics server may determine based on the report whether the content is being consumed on a TV vs. an HMD or a daydream type of HMD. The metrics server or the client may correlate this information with the content type for better analytics. If the VR device is an HMD, information such as supported HMD-specific information may be included in the metric. The client (e.g., VR client) may determine appropriate device information for reporting to the metrics server. The metrics server may request appropriate information from the VR device. The supported HMD-specific information may include, but is not limited to, precision, sensitivity, max supported frame rate, max supported resolution and/or a list of supported codecs/projection methods. Table 3 shows example content of a report on a VR device (e.g., the metric RenderingDevice). The metrics server may correlate information such as the one in Table 3 with a content type for analytics. For example, the client or the metric server may derive the metric Rendering Device and/or one or more of the entries as included in Table 3 from OP5.
	 
As shown above, He's metric includes display information (e.g., resolution, density, and refresh rate) for a single VR Device (e.g., Rendering Device), not multiple clients. That is, the metric only includes a set of display information for a single device. As such, He fails to disclose the metrics including a set of display information regarding a display used by VR clients (plural) as recited in independent claim 18. Therefore, He fails to disclose at least one limitation of independent claim 18, and consequently fails to anticipate claims 18-21. 
New Claims New claims 29-36 have been added. Support for the new claims is found in the Applicant's published application, including at least FIG. 6 and the corresponding text. Thus, no new matter is contained in the claims. 
New independent claim 29 recites novel and non-obvious aspects of the disclosure. Indeed, claim 29 recites "a set of display information consisting of a display resolution (displayResolution) string, a display pixel density (displayPixelDensity) integer, and a display 
Claims 30-36 depend from independent claim 29. As such, claims 30-36 are also allowable. 
Request for Rejoinder 
The Examiner has indicated that claims 22-28 are withdrawn because they are purportedly directed to a non-elected invention. The Applicant respectfully disagrees. The Examiner appears to assume that the subject matter of the elected groups is mutually exclusive, which is simply not the case based on the description of the embodiments in the Applicant's published application. Rather, the subject matter of the elected groups is overlapping, and claims 22-28 are expressly within the elected subject matter. Applicant respectfully submits that the other claims are in condition for allowance, and the withdrawn claims should, at the very least, be rejoined upon allowance of the independent claim.

Examiner’s response:
	Applicant essentially argues that, because Applicant’s claim states “the metrics including a set of display information regarding a display used by Virtual Reality (VR) clients for rendering VR video,” that the disclosure of He cannot anticipate such a feature, because He only discloses a single VR device. Examiner respectfully disagrees. 
	First, it is important to parse the syntax of the claim language to understand exactly what is required by the claims.
	Claim 1 states “the metrics including a set of display information regarding a display used by Virtual Reality (VR) clients for rendering VR video.”
	So, the metrics include information regarding a display. Examiner assumes that both Applicant and Examiner can agree that He discloses as much, as element 102a of figure 1A (which can comprise a head-mounted display, for example) of He is a display, and the metrics can be reported from such a display to metrics server 702, as shown in figure 7 of He, for example. 
“a display used by Virtual Reality (VR) clients.”
	This could mean something other than what Applicant intended, and certainly can be interpreted to mean something other than what Applicant is currently arguing. All this element of the claim requires is that a display used by a client is also the type of display used by other clients. He explicitly discloses a server providing content to a plurality of users (“From the server's perspective, the same streams can support multiple users with possibly different viewports (para. [0003]).”), and, referring as Applicant did to Table 3, He shows that VR devices will have a brand and a model number, which axiomatically shows that VR devices are mass produced and thus multiple VR devices of the same type will exist. 
	Therefore, when all of this information is integrated, “the metrics including a set of display information regarding a display used by Virtual Reality (VR) clients,” can be read, 
in a broad but reasonable manner, as information regarding a single display, wherein this type of display is used by a plurality of clients. 
For example, let us consider a hypothetical claim which reads “the metrics including a set of information regarding a vehicle used by a plurality of drivers.” Let us also assume a hypothetical prior art reference which disclosed a system for collecting metrics including a set of information regarding a single Toyota Camry. Examiner’s contention is that this hypothetical prior art would anticipate this hypothetical claim language, as Toyota Camrys are driven by millions of people, and thus the metrics collected would be regarding a vehicle used by a plurality of drivers.
	Second, Examiner contends that the device of He may, in fact, be used by a plurality of clients.  Paragraph [0123] of He states “[a] VR streaming service provider may deliver different 
Thus, based on either this first or second rationale, Examiner maintains that the disclosure of He anticipates each and every element of the claims as filed. 
	In terms of Applicant’s request for rejoinder, as stated in the Final Office Action of February 16, 2022, as claims 22-28 were originally presented as almost identical language in claims 1-17, including language from original independent claim 1, it is reasonable to conclude that these claims properly belong in non-elected Group I, as they relate more to receiving and displaying content than to collecting data from observation points. The requirement is still deemed proper and has therefore been made FINAL.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 15, 2022